

116 HR 6428 IH: Health Care Worker and First Responder Social Security Beneficiaries Choice Act
U.S. House of Representatives
2020-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6428IN THE HOUSE OF REPRESENTATIVESApril 3, 2020Mr. Rouda (for himself and Mr. Katko) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide for the exemption of certain earnings from the retirement earnings test, and for other purposes.1.Short titleThis Act may be cited as the Health Care Worker and First Responder Social Security Beneficiaries Choice Act. 2.Exemption of certain earnings from retirement earnings test(a)In generalFor purposes of subsection (b) of section 203 of the Social Security Act (42 U.S.C. 403(b)), wages paid to an individual who attests to being employed in the healthcare workforce or as a first responder (as determined by the Commissioner of Social Security) for months beginning with January 2020, and ending with December 2020, shall not be included in the determination of the individual’s excess earnings under subsection (f)(3) of such section for any taxable year.(b)GuidanceNot later than 30 days after the date of the enactment of this Act, the Commissioner of Social Security shall issue guidance providing for appropriate procedures for the implementation of subsection (a).